DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II including claims 11-17 in the reply filed on 3/12/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 15 depends from subsequent claim 16 which is improper. Correction is required. For the purposes of examination, the claim will be construed as depending from claim 12 like claims 13-14 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABO, US Patent Publication No. 2016/0102942 in view of Zimmer, US Patent Publication No. 2019/0257620.
Regarding claim 11, ABO discloses a handgun slide comprising: a slide body (shown in figure 5 for example) extending longitudinally along a central axis from a proximal end to a distal end and including a proximal end portion, the body having sides extending down from a top portion with a top surface, wherein the proximal end portion of the body defines a recess (90) in the top portion (body top, ends and sides are shown in figure 5 for example); and a sight assembly (assembly of 10 and 28) secured in the recess (via 28), the sight assembly comprising a sight body (10) extending along the central axis (along 24) between a front end and a rear end; and a point-of-aim indicator (16/14) visible to a user looking at the rear end of the sight 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify ABO to have a mounting structure similar to that taught by Zimmer in figure 8 which would mate to features 626 and 628 of the recess in order to allow for the sight of ABO to be mounted to a slide without tools or zeroing of the sight in order. 
Modifying ABO to be mounted in a recessed slide and structure similar to that as taught by Zimmer would lower the sight assembly of ABO with respect to the top surface of the slide assembly and while the combination does not specifically disclose how far the sight assembly would protrude above the top surface, it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the sight of ABO such that the top of the sight assembly is less than two millimeters above the top surface of the slide, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Mounting ABO in a recessed slide with structure like that taught by Zimmer would allow for the sight to be substantially lower profile while still allowing for proper aiming using the sight and providing the added benefit of reduced likelihood of damaging the sight or knocking the sight out of alignment.

s 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann, US Patent Publication No. 2011/0197491 in view of Huff, US Patent Publication No. 2017/0184375.
Regarding claim 11, McCann discloses a sight assembly (60), the sight assembly comprising a sight body (16 inter alia) extending along the central axis between a front end and a rear end; and a point-of-aim indicator (24) visible to a user looking at the rear end of the sight body (visible at 28 as in figure 5, 8 and 9 for example); however, McCann does not specifically indicate the firearm on which the sight is to be mounted or how the sight would be mounted. Nonetheless, Huff provides a teaching of mounting a similar rail structure in a sight location on a pistol frame and specifically teaches a handgun slide ([0043] and shown in figure 8 and 9 for example) comprising: a slide body (figures 8 and 9) extending longitudinally along a central axis from a proximal end to a distal end and including a proximal end portion, the body having sides extending down from a top portion with a top surface, wherein the proximal end portion of the body defines a recess (3120) in the top portion; and a rail assembly (7000/8000) being mounted in a rear sight location. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the firearm and mounting structure of McCann to be similar to that taught by Huff such that the firearm sight of McCann is useable on a pistol for aiming. Utilizing a sight structure like that of McCann on a pistol would allow the user a flexibility to use the rear fiber optic sight alone or to mount any number of accessories to the pistol based on desired use of by the shooter.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Mounting McCann in a recessed slide with structure like that taught by Huff would allow for the sight to be substantially lower profile while still allowing for proper aiming using the sight and providing the added benefit of reduced likelihood of damaging the sight or knocking the sight out of alignment.
Regarding claim 12, McCann as modified by Huff further discloses left and right alignment indicators (30 as in figures 8 and 9 for example) visible on the rear end of the sight body (figure 9), wherein the point-of-aim indicator is positioned laterally between the left and right indicators as viewed from the rear end (figure 9), and wherein the point-of-aim indicator is spaced distally of the left and right alignment indicators (shown in figures 5 and 8 for example)  
Regarding claim 13, McCann as modified by Huff further discloses the point-of-aim indicator is spaced distally of the left and right alignment indicators (shown in figures 5 and 8 for example and the spacing appears to be at least 2 cm); however, the combination does not specifically disclose the distance the left and right indicators are spaced from the point of aim indicator. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the spacing of the left and right indicators from the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Spacing the lateral indicators from the point of aim indicator by at least 2 cm would ensure a greater level of accuracy of the firearm. Ideally the point of aim indicator should be spaced as far as possible from the left and right indicators in order to create a more accurate configuration and such a premise is well known in the art and would have been obvious to try and yield predictable results.
Regarding claim 14, McCann as modified by Huff further discloses the point-of-aim indicator comprises at least one of an optical fiber and a self-illuminating tube (62 is disclosed as a light-gathering optic rod).  
Regarding claim 15, McCann as modified by Huff further discloses the left and right alignment indicators each comprise at least one of an optical fiber and a self-illuminating tube (64 Is disclosed as a light-gathering optic rod).  
Regarding claim 16, McCann as modified by Huff further discloses at least one optical fiber retained by and oriented along the central axis of the sight body, wherein a portion of the at least one optical fiber is exposed to ambient light and has an end face generally perpendicular to the central axis (figure 6 shows the optical fibers retained along a central axis and at least a portion of the fibers being exposed to ambient light).  
Regarding claim 17, McCann as modified by Huff further discloses the at least one optical fiber includes a central optical fiber (62), a left optical fiber (left 64), and a right optical fiber (right 64)(64 as shown in figures 5-9 indicates the left and right optical fiber), the central optical fiber positioned laterally between the left optical fiber and the right optical fiber (shown In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Spacing the lateral indicators from the point of aim indicator by at least 2 cm would ensure a greater level of accuracy of the firearm. Ideally the point of aim indicator should be spaced as far as possible from the left and right indicators in order to create a more accurate configuration and such a premise is well known in the art and would have been obvious to try and yield predictable results.

Claims 11-17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of McCann.
Regarding claims 11-17, the Examiner has indicated the structure of McCann and Huff above which meets the claim limitations. The alternative rejection made here relies on the same or similar structure but provides a separate obviousness rationale. 
Regarding claims 11-17, Huff discloses a slide with a slide recess and a rail assembly mounted in a rear sight location (all structure of Huff indicated in rejection above); however, the rail assembly disclosed by Huff eliminates a rear sight and requires mounting of a sight structure to the rail assembly and does not specifically disclose any sight assembly of the rail assembly. Nonetheless, McCann provides a clear teaching of a rail assembly which has a point of aim indicator and left and right indicators for aiming of a firearm. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the rail assembly of Huff to have a fiber optic sighting structure similar to that as taught by McCann in order to allow for the rail assembly embodiment of Huff to be utilized as a rear sight in addition to allowing for mounting of a separate sight or accessory such that a low profile of the firearm can be maintained or the user can select a desired aiming preference. The specific limitation of the height of the sight is rejected herein by the same rationale as above.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner, US Patent Publication No. 2018/0087871.
Regarding the rejections above using ABO, Zimmer, McCann and Huff, the intent of the Examiner was to best encompass the invention as a whole in an effort to expedite prosecution. Nonetheless, the claims are substantially broader in scope than interpreted for the above rejections and the rejection below by Toner is an indication of how the claim limitations can be given the broadest reasonable interpretation.
Regarding claim 11, Toner discloses a handgun slide (100) comprising: a slide body (104) extending longitudinally along a central axis from a proximal end to a distal end and including a proximal end portion, the body having sides extending down from a top portion with a top surface, wherein the proximal end portion of the body defines a recess in the top portion (shown in figures 1-3 for example); and a sight assembly (108 and 120) secured in the recess (figure 1), the sight assembly comprising a sight body (120) extending along the central axis between a front end and a rear end; and a point-of-aim indicator (notch of sight body 120 is broadly, yet reasonably a point of aim indicator) visible to a user looking at the rear end of the sight body (the notch of body 120 provides a visible aiming indicator to the user from the rear of the sight body) and while Toner does not specifically disclose how far the sight assembly would protrude above the top surface, it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the sight of Toner such that the top of the sight assembly is less than two millimeters above the top surface of the slide, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Mounting or defining the height of Toner to be less than 2 mm from the top surface of the slide would allow for the sight to be substantially lower profile while still allowing for proper aiming using the sight and providing the added benefit of reduced likelihood of damaging the sight or knocking the sight out of alignment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641